Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/468,244 is presented for examination by the examiner.  Claims 19-34 are pending.  Claims 19, 21-23, 25-28, and 31-32 are amended.  Claims 35-38 are newly added.


Response to Arguments
Applicant’s arguments, with respect to claims 19 and 38, have been fully considered and are claims persuasive.  The rejection of claims 19-27 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 28-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2012/0209686 to Horowitz et al., hereinafter Horowitz in view of USP Application Publication 2015/0381739 to Chai.


As per claim 28, Horowitz teaches a method implemented at an authentication proxy [coupon management application], comprising: 
receiving, from a client device, an identifier [identifier 150 contents] associated with a service provider that provides a service to be accessed, and a first request for an authentication of an identity of a user associated with the client device (0083);
determining an identity provider [particular coupon server] associated with the service provider [distribution distributor 115] (0086); and 
sending, to the associated identity provider, the identifier and a second request for the authentication of the identity of the user [0086; to the coupon server].
Horowitz is silent in explicitly teaching the client device external to the authentication proxy and wherein a first address of the authentication proxy is predefined in local storage in the client device, and the identifier and the first request are sent from the client device to the authentication proxy based on the first address retrieved from the local storage in the client device.  Chai teaches the client device (access device) external to the authentication proxy (Fig. 1) and wherein a first address of the authentication proxy is predefined in local storage in the client device (0013 and 0028), and the identifier and the first request are sent from the client device to the 


As per claim 29, Horowitz teaches determining the associated identity provider comprises: receiving, from the client device, second identification information of one or more candidate identity providers associated with the service provider (0103); and selecting the associated identity provider from the one or more candidate identity providers (0081 and 0086).


As per claim 30, Horowitz teaches selecting the associated identity provider comprises: receiving, from the client device, an indication of a predefined identity provider to be associated with the service provider [URL of coupon server 0103 and 0081]; and selecting the associated identity provider from the one or more candidate identity providers based on the indication of the predefined identity provider (0086).



receiving a second address of the predefined identity provider from the client device [URL (0151) of coupon server and other identifying information such as domain name; 0103 and 0081], and wherein selecting the associated identity provider comprises: 


searching a second local storage for a second association between the second address of the predefined identity provider and the second identification information of the one or more candidate identity providers [matches the application to the known domain names; 0081], and in response to finding the second association, selecting the predefined identity provider as the associated identity provider (0086 and 0150).


As per claim 32, Horowitz teaches selecting the associated identity provider comprises: searching a second local storage for a third association between a third address of one of the one or more candidate identity providers and the second identification information of the candidate identity provider [matches the application to the known domain names; 0081]; and in response to finding the third association, 


As per claim 33, Horowitz teaches sending the identifier and the second request comprises: sending the identifier and the second request to the associated identity provider based on the third address (0086, 0130, and 0150).


As per claim 34, Horowitz teaches sending, to the client device, the third address to redirect the client device to the associated identity provide (00150 and 0163).  There is also the embodiment where a 3rd party credential is sent to the coupon server for authentication, so first the user device must contact that server (0014).
As per claim 37, the combination of Horowitz and Chai teaches retrieving a second address of the associated identity provider that is predefined in local storage in the authentication proxy, wherein sending the identifier and the second request to the associated identity provider comprises: sending the identifier and a second request based on the second address retrieved from the local storage in the authentication proxy [Chai teaches the proxy has the server’s address stored and forwards the packets to the server; 0013 and 0026].

Allowable Subject Matter
Claims 19-27, 35, 36, and 38 are allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431